DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
This communication is in response to the Amendments and Arguments filed on   05/11/2022. 
Claims 8-24 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the application filed. It is noted, however, that applicant has not filed a certified copy or translation of the DE 202017200976.4 application as required by 37 CFR 1.55. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Min Yang on 07/15/2022.
The application has been amended as follows: 
Please Replace claim 12 with --"12. (Currently Amended) An operating device of a motor vehicle, comprising:
an operating element configured to detect an operational action by a user of the motor vehicle;
a speech recognition and language determination device located in the operating device inside the motor vehicle; and
an output device configured to output a query signal, the query signal generated and transmitted by the speech recognition and language determination device,
wherein the operating device is located inside the motor vehicle, and is configured to be used in a first operating language in a first operating mode and a second operating language in a second operating mode; and
wherein the speech recognition and language determination device is configured to: 
assign a confidence value to a voice input, wherein the confidence value describes a probability with which a language of the voice input is the second operating language; 
change the operating device from the first operating mode to the second operating mode when an operating signal is received from the user indicating the second operating language is a desired operating language[[,]]; and
[[to]] ascertain a frequency with which the speech recognition and language determination device correctly recognizes [[a]] the voice input within a predefined period of time, wherein the changing of the first operating mode to the second operating mode is carried out depending on the ascertained frequency.”

Please Replace claim 13 with -- “13.       (Currently Amended) The operating device of claim 12, wherein the speech recognition and language determination device is further configured to: 
recognize the voice input by the user of the motor vehicle when the operating device operates in the first operating mode using the first operating language;
check whether [[a]] the language of the voice input corresponds to the first operating language;

generate the query signal describing a request in the second operating language, wherein the request indicates the second operating mode to be set with the second operating language depending on the assigned confidence value;
transmit the query signal to the output device; and
receive the operating signal, the operating signal describing the operational action of the user and indicating whether the second operating language is a desired operating language.”
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating element configured to detect” in claim 12.
Regarding the term “operating element”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured to detect an operational action…”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “operating element” is a mere functional description.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The “operating element” is a “pushbutton”, “swivel point” or “touch-sensitive screen” as per the specifications at [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
Claims 8-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Beaufays teaches a speech recognition system of a computing device that is part of a motor vehicle that receives speech audio input and identifies the language. Beaufays further teaches limiting comparison of the input audio to a recognition model of past input, sending an output to the user to request confirmation of the identified language, receiving input from the user, and selecting the recognition model associated with the identified language when confirmed. Beaufays, however, does not teach the use of a confidence value describing a probability that the input language is a second language, generating a query for the user in the second operating language according to the confidence value, or determining a frequency with which the voice input is correctly recognized within a period of time and changing the language of operation according to the frequency.
Eckert, however, teaches a confidence value that reflects the reliability of the language identification, if another target language is identified, continuing the dialogue in the recognized language, and asking the caller if they wish to continue in the recognized target language. However, Eckert does not teach determining a frequency with which the voice input is correctly recognized within a period of time and changing the language of operation according to the frequency.
Rosario teaches a speech recognition system implemented as a component of an in-vehicle infotainment system capable of controlling vehicular applications, but does not teach determining a frequency with which the voice input is correctly recognized within a period of time and changing the language of operation according to the frequency.
None of the cited references, either alone or in combination, teaches or makes obvious determining a frequency with which the voice input is correctly recognized within a period of time and changing the language of operation according to the frequency. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659